Case 8:19-cv-02529-TPB-AEP Document 96 Filed 08/19/21 Page 1 of 7 PageID 513




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

STEPHANIE DICKENS,

       Plaintiff,

v.                                                    Case No. 8:19-cv-2529-TPB-AEP

PEPPERIDGE FARM
INCORPORATED,

       Defendant.
                                          /

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
     PARTIAL MOTION TO DISMISS COUNTS II AND III OF PLAINTIFF’S
                   THIRD AMENDED COMPLAINT

       This matter is before the Court on “Defendant’s Partial Motion to Dismiss

Counts II and III of Plaintiff’s Third Amended Complaint and Incorporated

Memorandum of Law,” filed on March 22, 2021. (Doc. 91). On April 5, 2021,

Plaintiff filed her response in opposition to the motion. (Doc. 92). Based on the

motion, response, court file, and record, the Court finds as follows:

                                     Background 1

       Plaintiff Stephanie Dickens began working for Defendant Pepperidge Farm

Incorporated in 2009. In November 2014, she was promoted to General Utility

Worker. On February 22, 2018, Plaintiff discovered a roach infestation in one of




1 The Court accepts the well-pleaded facts in Plaintiff’s amended complaint as true for
purposes of ruling on the pending motion to dismiss. See Erickson v. Pardus, 551 U.S. 89,
94 (2007). The Court is not required to accept as true any legal conclusions couched as
factual allegations. See Papasan v. Allain, 478 U.S. 265, 286 (1986).
                                        Page 1 of 7
Case 8:19-cv-02529-TPB-AEP Document 96 Filed 08/19/21 Page 2 of 7 PageID 514




Defendant’s wheat gluten tanks. Plaintiff believed Defendant had violated several

federal regulations mandating that food processing plants implement certain

protections against pest infestation and food contamination. She informed her

supervisor, but Defendant took no remedial action. On April 5, 2018, however,

Defendant suspended and demoted Plaintiff. She alleges these actions were taken

in retaliation for her raising the contamination issue. She also alleges that these

actions, as well as denials of promotions and transfers in 2016 and 2017, constituted

gender discrimination and retaliation for her complaining about discrimination.

      Plaintiff filed suit in state court on July 29, 2019, asserting state and federal

claims. Defendant timely removed the case to this Court. Plaintiff filed an

amended complaint, which the Court dismissed with leave to amend. Plaintiff’s

second amended complaint dropped her federal claims. With Defendant’s

agreement, she then filed a third amended complaint, which alleged diversity of

citizenship as the basis for the Court’s jurisdiction. Plaintiff’s third amended

complaint alleges claims for: retaliation under the Florida Private Whistleblower

Act (“FWA”) (Count I); gender discrimination under the Florida Civil Rights Act

(“FCRA”) (Count II); and retaliation under the FCRA (Count III). Defendant moves

to dismiss Counts II and III.

                                  Legal Standard

      Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to

relief.” Fed. R. Civ. P. 8(a). While Rule 8(a) does not demand “detailed factual

allegations,” it does require “more than labels and conclusions, and a formulaic

                                       Page 2 of 7
Case 8:19-cv-02529-TPB-AEP Document 96 Filed 08/19/21 Page 3 of 7 PageID 515




recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). In order to survive a motion to dismiss, factual

allegations must be sufficient “to state a claim to relief that is plausible on its

face.” Id. at 570. When deciding a Rule 12(b)(6) motion, review is generally limited

to the four corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp.

232, 233 (M.D. Fla. 1995).

       Furthermore, when reviewing a complaint for facial sufficiency, a court “must

accept [a] [p]laintiff’s well pleaded facts as true, and construe the [c]omplaint in the

light most favorable to the [p]laintiff.” Id. (citing Scheuer v. Rhodes, 416 U.S. 232,

236 (1974)). “[A] motion to dismiss should concern only the complaint’s legal

sufficiency, and is not a procedure for resolving factual questions or addressing the

merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic Fertilizer, LLC,

8:09-cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla. Oct. 9, 2009) (Lazzara,

J.).

                                        Analysis

Failure to Exhaust Administrative Remedies

       As a prerequisite to filing suit under the FCRA, a plaintiff must file a timely

charge of discrimination with the EEOC or the Florida Commission on Human

Relations (“FCHR”) within 365 days of the alleged discrimination. § 760.11, F.S.;

Pedrioli v. Barry Univ., Inc,, No 6:17-cv-577-Orl-40GJK, 2018 WL 538743, at *2

(M.D. Fla. Jan 24, 2018). Defendant argues that the last act of discrimination

alleged by Plaintiff occurred on April 5, 2018 and that Plaintiff was therefore

required to file her administrative charge no later than April 5, 2019. Defendant

                                        Page 3 of 7
Case 8:19-cv-02529-TPB-AEP Document 96 Filed 08/19/21 Page 4 of 7 PageID 516




further argues that because Plaintiff filed her charge on April 29, 2019, which is the

date the EEOC stamped on the charge, the filing was untimely. 2

       The date stamp on the charge, however, is only presumptively the date of

filing, and the presumption can be overcome by other evidence. See Roeder v. Fla.

Dep’t of Env’tal Protection, 303 So. 3d 979, 981-82 (Fla. 1st DCA 2020). Plaintiff

appears to have signed the charge on March 25, 2019, and her complaint alleges she

filed it on that date. (Doc. 89 at ¶ 8). The complaint attaches a March 26, 2019

letter from the EEOC suggesting that Plaintiff may have submitted some form of

the same charge on March 25, 2019. (Doc. 89-5). The complaint also attaches a

letter Plaintiff sent to the EEOC in August 2018 complaining of gender

discrimination with respect to promotions. (Doc. 89-1). Unlike the intake

questionnaire the Court previously ruled did not constitute a charge, this letter

expressly invoked the machinery and remedial process of the agency. It asked the

EEOC to review Plaintiff’s case and to “determine if I meet the requirement for

filing a gender, discrimination and bully harassment case . . . .” (Id.). At this stage

of the proceedings, the Court cannot determine from the record whether and to

what extent Plaintiff’s claims are administratively barred.




2The EEOC charge, as well as other complaint exhibits referred to herein, are deemed to be
part of the pleading for all purposes. See Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1205-
06 (11th Cir. 2007); see also Jones v. Bank of Am., 985 F. Supp. 2d 1320, 1326 (M.D. Fla.
2013) (“In ruling on a Rule 12(b)(6) motion, the court focuses principally on the complaint,
but may also consider documents attached to a pleading and matters of which a court may
take judicial notice.”).



                                          Page 4 of 7
Case 8:19-cv-02529-TPB-AEP Document 96 Filed 08/19/21 Page 5 of 7 PageID 517




       Defendant argues alternatively that Plaintiff’s administrative charge

contains an insufficient factual narrative to preserve the claim for retaliation

asserted in Count III. Plaintiff’s charge, however, completed without the assistance

of counsel, expressly stated she had been discriminated against on the basis of sex

and retaliated against for complaining of actions in violation of Title VII. (Doc. 89-4

at 2). It sets forth the adverse employment actions on which her claims were based,

including the denial of promotions in 2016 and 2017, and her discipline, suspension,

and demotion in April 2018. 3 (Id. at 1). The scope of an administrative complaint

“should not be strictly interpreted.” Gregory v. Ga. Dep’t of Human Resources, 355

F.3d 1277, 1280 (11th Cir. 2004) (internal quotations omitted); Sheridan v. State of

Fla., Dep’t of Health, 182 So. 3d 787, 789 (Fla. 1st DCA 2016) (holding that

administrative preconditions on the right to sue for discrimination “must be

narrowly construed in a manner that favors access” to courts). In this case, the

EEOC could reasonably have been expected to investigate Plaintiff’s claims of

retaliation, and they are therefore not barred. See Gregory, 355 F.3d at 1280-81

(holding that if a claim alleged in a lawsuit is within the scope of the EEOC

investigation that could reasonably be expected to grow out of the administrative

charge, the claim is sufficiently preserved).

       The Court accordingly denies the motion to dismiss Counts II and III based

on a failure to allege exhaustion of administrative remedies. This ruling is without

prejudice to Defendant’s ability to raise its arguments that Plaintiff’s claims are


3As discussed below, Plaintiff’s claims going forward will be limited to these alleged
discriminatory actions.
                                          Page 5 of 7
Case 8:19-cv-02529-TPB-AEP Document 96 Filed 08/19/21 Page 6 of 7 PageID 518




administratively barred, in whole or part, in a motion for summary judgment on a

more complete record.

Failure to State a Claim

      Defendant argues that Counts II and III fail to state claims for relief under

Rule 8. The Court’s prior Order dismissing Plaintiff’s amended complaint without

prejudice ruled that the amended complaint, read in conjunction with Plaintiff’s

administrative charge, alleged that Plaintiff was denied promotions and transfers

in 2016 and 2017, and was subjected to disciplinary action, suspension, and

demotion in April 2018. (Doc. 40 at 5-6). However, the Court ruled that to pursue

any other alleged acts of discrimination, Plaintiff must plead additional facts

regarding the alleged incidents, including the relevant dates. (Id. at 6).

      The third amended complaint, however, fails to plead additional facts. As to

other adverse employment actions, including claims of “harassment” or hostile work

environment, Plaintiff’s allegations remain vague and conclusory, with no specifics

or time frames offered to give Defendant fair notice of the claims. Plaintiff has not

responded to Defendant’s argument as to the legal sufficiency of Counts II and III.

Defendant’s motion to dismiss Counts II and III of the third amended complaint is

therefore granted in part. Counts II and III are dismissed with prejudice and

without leave to amend as to all claims of gender discrimination or retaliation

except those based on the denials of promotion or transfers in 2016 and 2017 and

Plaintiff’s suspension and demotion in April 2018. As to the latter claims,

Defendant may raise its arguments as to the lack of suitable comparators, lack of

causation, and other elements in a motion for summary judgment.

                                      Page 6 of 7
Case 8:19-cv-02529-TPB-AEP Document 96 Filed 08/19/21 Page 7 of 7 PageID 519




      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

      1. “Defendant’s Partial Motion to Dismiss Counts II and III of Plaintiff’s Third

         Amended Complaint and Incorporated Memorandum of Law” (Doc. 91) is

         GRANTED IN PART and DENIED IN PART.

      2. The motion is GRANTED IN PART. Counts II and III are DISMISSED

         WITH PREJUDICE and without leave to amend as to all claims except

         claims for gender discrimination and retaliation based on denials of

         promotions and transfers in 2016 and 2017 and Plaintiff’s suspension and

         demotion in April 2018.

      3. The motion is otherwise DENIED.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 19th day of

August, 2021.




                                               TOM BARBER
                                               UNITED STATES DISTRICT JUDGE




                                      Page 7 of 7
